Exhibit 10.24

 

Payments to Directors

 

Directors of the Company were compensated on the following basis prior to
July 1, 2010:

 

(1) Directors who were not officers or employees of the Company or a subsidiary
of the Company (Outside Directors) received an annual retainer of $45,000, which
was paid each January for the entire year, a fee of $2,000 for each physical
Board or Board Committee meeting attended and a fee of $500 for each telephonic
Board or Board Committee meeting in which they participated. They did not
receive fees for the execution of written consents in lieu of Board meetings or
in lieu of Board committee meetings. They received reimbursement for their
travel and lodging expenses if they did not live in the area where a meeting was
held.

 

(2) Beginning January 1, 2007, the outside directors who chaired the Audit
Committee, the Compensation Committee and the Governance and Nominating
Committee received annual Committee Chair retainers, payable in quarterly
installments. The Audit Committee Chair received $10,000 and the Compensation
Committee Chair and the Governance and Nominating Committee Chair each received
$5,000.

 

(3) Commencing in February, 2010, the director who served as Lead Director
received an annual Lead Director retainer of $25,000, payable in quarterly
installments.

 

(4) Pursuant to the provisions of a non-employee director subplan under the
Company’s then active omnibus incentive plan, each Outside Director was
automatically awarded annually non-qualified stock options on 6,000 shares of
Company common stock on the first day of each calendar year in which stock was
traded on the New York Stock Exchange at the NYSE market closing price on that
date unless he or she made a timely advance election to receive an equivalent
value of restricted stock or restricted stock units in lieu of the 6,000 share
annual formula-based option grant. Shares of restricted stock and RSUs awarded
in lieu of options were awarded at fair market value (NYSE market closing price)
on the date of the annual formula-based option grants. Restricted stock carried
full voting and cash dividend rights from its initial award date. RSUs, while
not issued as shares until a director’s retirement form the Board, carried the
right to dividend equivalents from the award date payable in additional RSUs
which were fully vested when issued but were also not issued as shares until the
director retires.



--------------------------------------------------------------------------------

The entire Board may award non-qualified stock options on a non-formula basis to
all or such individual Outside Directors as it selects under the non-employee
director subplan of the 2007 Long-Term Compensation Plan. Such options may be
awarded at such times and for such number of shares as the Board in its
discretion determines. The price of such options is fixed by the Board at the
fair market value of the stock on the grant date. The Board has chosen to award
options upon a new director’s initial election to the Board using this
authority. These options have a seven year term and become exercisable in full
six months from the grant date.

 

Non-employee directors may also complete a timely irrevocable election for a
calendar year (in December of the prior calendar year for continuing directors
and within 30 days of initial election for newly elected directors) and defer
annual director compensation (retainers and Board and Committee meeting fees
assuming attendance at all scheduled meetings) pursuant to the 2007 Plan in 10%
increments but not less than 50% of such compensation into non-qualified stock
options, restricted stock or restricted stock units (RSUs). All such deferred
compensation stock options are granted at an exercise price equal to the fair
market value (NYSE market closing price) on a date selected by the Compensation
Committee during January in the calendar year to which the election relates (or
for newly elected directors, the date of the timely election). Shares of
restricted stock and RSUs are awarded at fair market value (NYSE market closing
price) on the same January date selected by the Compensation Committee for
option grants. Such stock options, restricted stock and RSUs become fully
exercisable or fully vested, as the case may be, six months from their award
date. Restricted stock carries full voting and cash dividend rights from its
initial award date. RSUs, while not issued as shares until a director’s
retirement from the Board, carry the right to dividend equivalents from the
award date payable in additional RSUs which are fully vested when issued but are
also not issued as shares until the director’s retirement.

 

In April 2010, after review and deliberation based upon a recommendation from
the Compensation Committee, the Board approved changes in the compensation of
non-employee directors with the changes to cash compensation effective July 1,
2010 and the changes to equity compensation effective January 1, 2011, as
follows:

 

(1) Cash Compensation—(a) Payment of fees for attendance at Board and Board
Committee physical and teleconference meetings ceased; (b) Directors will be
paid $85,000 of their all-in annual retainer in cash in quarterly installments
unless a timely election is made under the non-employee director sub-plan of the
2007 Plan to receive an equivalent amount of market value stock options,
restricted stock or RSUs or to defer the cash to an interest-bearing account
under the terms of that sub-plan of the 2007 Plan; (c) The Lead Director
continues to receive a $25,000 annual retainer in cash payable in quarterly
installments; (d) Annual Board committee chair retainers, payable in quarterly
installments in cash, are increased to $20,000 for the Audit Committee Chair and
to $10,000 for each of the Chairs of the Compensation Committee and the
Governance and Nominating Committee; and (e) all members of the Audit Committee
(including the Chair) receive an annual Audit Committee Member Retainer of
$7,500 payable quarterly; and

 

(2) Equity Compensation—Non-Employee directors are paid $85,000 of their all-in
annual retainer in equity, either in the form of market value stock options,
restricted stock or RSUs, based on the director’s timely election, with the
equity issued on the first NYSE trading day of January of each calendar year
valued at the NYSE market closing price of Company common stock on that date. If
no timely election is made, the non-employee director will receive his or her
annual equity compensation in the form of $85,000 of market value stock options
awarded on the first NYSE trading day of each year.



--------------------------------------------------------------------------------

To implement these changes in the directors’ cash compensation at mid-year 2010,
the total amounts paid to directors prior to July 1, 2010 were deducted from
$85,000 plus the increases in committee chair retainers and one-half of the new
Audit Committee Member Retainer (for the remaining two quarters of 2010). The
remaining balances were paid in two quarterly cash installments to each
non-employee director except one director, whose funds were posted to his
interest-bearing account under the non-employee director sub-plan for 2010.

 

In 2010, the Board also approved amendments to the non-employee director
sub-plan of the 2007 plan, which provide that newly elected directors will
receive upon the date of their initial election to the Board $85,000 of
restricted stock, valued at the market closing price of Company common stock on
that date.

 

Outside directors receive very limited perquisites and other personal benefits,
which may include holiday gifts, personal use of Company airplanes and costs
associated with spouses’ travel to Board meetings.

 

Non-employee directors could also elect to defer their director compensation to
the Company’s traditional deferred compensation plan until that plan was amended
in October 2008 to provide that non-employee directors not already participating
were no longer eligible to participate.

 

Non-employee directors may currently elect to defer all or a designated portion
of their annual director compensation into an interest-bearing account pursuant
to a timely election made under the non-employee director sub-plan of the 2007
Plan. These accounts bear interest at non-preferential rates set from time to
time by the Compensation Committee. Such accounts are paid to the director in a
lump sum or equal monthly installments for up to 120 months as elected by the
director with payments commencing on the earliest of (a) December 31 of the
fifth year after the year for which the deferral was made, (b) the first
business day of the fourth month after the director’s death or (c) the
director’s termination as a non-employee director of the Company or any of its
subsidiaries for a reason other than death.

 

Directors who are employees of the Company or its subsidiaries receive no
compensation for Board service.